Title: From Thomas Jefferson to Albert Gallatin, 10 November 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Th: Jefferson to mr Gallatin.
                  
                  Nov. 10. 04.
               
               I inclose you David Greenlaw’s affidavit to be forwarded to the District Attorney of N. Carolina as you propose. you can add the fact mentioned in Govr. Page’s letter that Greenlaw is at his father’s in Northumberland county Virginia, where he will remain till the 3d. of December to be ready to assist in bringing to justice the persons named in his affidavit. I presume it will be well to forward also the inclosed extract of a letter from mr Moore to Governor Page.   Should not a copy of Greenlaw’s affidavit be sent to the President of the Maryland bank to put them on their guard? they are at hand to take such measures at Ellicot’s mills as may be thought expedient.
            